Citation Nr: 0905220	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-36 878	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a seizure disorder has been received, 
and if so, whether service connection therefor is 
established.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1959 to June 1961.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2006 rating action that denied the claim for 
service connection for a seizure disorder on the merits after 
finding that new and material evidence to reopen the claim 
had been received.

In his November 2007 Substantive Appeal, the veteran 
requested a Board hearing before a Veterans Law Judge at the 
RO.  In December 2007, the veteran modified his hearing 
request and instead requested a Board videoconference hearing 
at the RO.  In April 2008, prior to a Board videoconference 
hearing scheduled for a date later that month, the veteran's 
representative requested that the hearing be re-scheduled.  

By decision of August 2008, the Board remanded this case to 
the RO for further development of the evidence.

In an October 2008 written statement, the veteran withdrew 
his request for a Board hearing.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The RO denied service connection for a seizure disorder 
by rating action of June 1974; the veteran was notified of 
the denial by letter of July 1974, a Notice of Disagreement 
(NOD) was received in July 1974, and a Statement of the Case 
(SOC) was issued in August 1974, but he did not perfect his 
appeal by filing a Substantive Appeal.

3.  Evidence associated with the claims folder since the June 
1974 rating action denying service connection for a seizure 
disorder is not cumulative or redundant of evidence 
previously of record; relates to an unestablished fact 
necessary to substantiate the claim for service connection; 
and raises a reasonable possibility of substantiating the 
claim.

4.  A seizure disorder was not shown present in service or 
within 1 year of separation therefrom, and the competent 
medical evidence establishes no nexus between the current 
seizure disorder and the veteran's military service or any 
incident thereof, including any head injury.


CONCLUSIONS OF LAW

1.  The June 1974 rating action denying service connection 
for a seizure disorder is final.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).  
    
2.  Since June 1974, new and material evidence to reopen the 
claim for service connection for a seizure disorder has been 
received.  38 C.F.R. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008). 

3.  The criteria for service connection for a seizure 
disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008)) essentially include, upon 
the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

June 2005 and August 2006 pre-rating RO letters variously 
informed the veteran and his representative of the VA's 
responsibilities to notify and assist him in his claim; the 
2005 letter notified them of what was needed to establish 
entitlement to service connection on the merits, and the 2006 
letter notified them of what was needed to reopen the claim 
for service connection on the basis of new and material 
evidence.  Thereafter, he was afforded opportunities to 
respond.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get.  The Board thus finds that those letters 
collectively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the June 
2005 and August 2006 documents fully meeting the VCAA's 
notice requirements were furnished to the veteran before the 
December 2006 rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and he was furnished notice pertaining to the 
effective date information in a March 2006 RO letter, thus 
meeting the notice requirements of Dingess/
Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include obtaining all available 
service medical records and post-service VA and private 
medical records up to 2006.  The veteran was afforded a 
comprehensive VA examination in November 2006, a report of 
which has have been associated with the claims folder and 
considered in adjudicating this claim.  Significantly, the 
veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.    

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  

Received in December 2005 were some medical records 
underlying a Social Security Administration (SSA) decision 
granting the veteran disability benefits.  In July 2006, the 
SSA notified the RO that additional medical records 
associated with a SSA decision granting the veteran 
disability benefits from 1973 to 1981 were unavailable and 
presumed destroyed.  In an August 2006 memorandum, the RO 
certified that additional SSA records from 1973 to 1981 were 
unavailable, that all procedures to obtain those records had 
been correctly followed, that all efforts to obtain the 
needed SSA information had been exhausted, and that further 
attempts to obtain SSA records and information would be 
futile.

In September 2008 written argument, the veteran's 
representative contended that the November 2006 VA 
examination was inadequate because it was conducted by an 
unqualified and inadequately-trained physician's assistant 
(PA), and requested a new VA examination by a more qualified 
clinician with appropriate medical expertise.  Appellate 
review of the November 2006 examination report discloses that 
the PA reviewed the veteran's claims folder, and that the 
examination report contains the veteran's complaints; a 
thorough review of pertinent aspects of his medical history, 
including his history of the onset of seizures in service in 
1961; a review of clinical findings from the service and 
post-service medical records, including service medical 
records documenting a history of a head injury in 1959; 
detailed neurological findings on current examination; 
electroencephalogram (EEG) findings; a diagnosis; and a 
medical nexus opinion with a stated rationale.  Moreover, the 
examination report was reviewed by a VA medical specialty 
care line director.  Thus, the Board is satisfied that the 
thorough and comprehensive November 2006 examination report 
is adequate to equitably adjudicate this claim, and that a 
new VA examination is not necessary.  

In this regard, the Board notes that the Court has held that 
the VA's duty to assist under 38 U.S.C.A. § 5103A does not 
require that physicians, rather than other healthcare 
professionals, conduct any necessary medical examinations.  
The Court has never required that medical examinations only 
be conducted by physicians.  38 C.F.R. § 3.159(a)(1) provides 
that competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  A certified PA, such as the woman who thoroughly 
and comprehensively examined the veteran in November 2006, 
having completed medical education and training, fits 
squarely into the requirement of 38 C.F.R. § 3.159(a)(1) as 
one competent to provide diagnoses, statements, or opinions.  
Accordingly, the Board finds that the VA satisfied its duty 
to assist in this case by providing a medical examination 
conducted by a certified PA and reviewed by a VA medical 
specialty care line director who are able to provide 
competent medical evidence under 38 C.F.R. § 3.159(a)(1).  
Cox v. Nicholson, 20 Vet. App. 5631 (2007).            

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.        38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 31 
December 1946, and epilepsy becomes manifest to a degree of 
10% within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of it during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

The veteran's claim for service connection for a seizure 
disorder was previously considered and denied by rating 
action of June 1974.  The evidence then considered included 
service and post-service VA and private medical records.  The 
RO denied the claim on the grounds that a seizure disorder 
was not shown present in service or currently.  The veteran 
was notified of that rating action by letter of July 1974.  A 
NOD was received in July 1974, and a SOC was issued in August 
1974, but the veteran did not perfect his appeal by filing a 
Substantive Appeal.

Because the veteran did not perfect an appeal from the June 
1974 denial, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  The VA may, however, reopen and review a claim that 
has been previously denied if new and material evidence is 
submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).  

The current application to reopen the claim for service 
connection was filed in April 2005.  With respect to attempts 
to reopen previously-denied claims, 38 C.F.R. § 3.156(a) 
provides that new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating it, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156.  If the evidence is determined to be both 
new and material, the VA must reopen the claim and evaluate 
the merits after ensuring that the duty to assist has been 
fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the June 1974 rating action) in determining whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).
  
Considering the record in light of the above, the Board finds 
that the additional evidence added to the record since the 
RO's prior final June 1974 denial constitutes new and 
material evidence that warrants reopening the claim for 
service connection for a seizure disorder, and the claim is 
granted to that limited extent.  In 2005 and 2007, statements 
were received from the veteran's daughter, to the effect that 
the veteran's family became concerned with his seizures 
shortly after his return from military service; that his 
family had not observed him to have had seizures prior to 
that time; and that she recalled her father experiencing 
seizures when she was a young child.  A seizure disorder was 
diagnosed on November 2006 VA examination.  The Board finds 
that this evidence "new," in the sense that it was not 
previously before agency decisionmakers, and is not 
cumulative or redundant of evidence previously of record.  
The Board also finds that this evidence is "material" for 
the purpose of reopening the claim, as it consists of 
statements from an individual who reported statements from 
members of the veteran's family who knew the veteran in 
service and shortly after discharge therefrom; and that it 
relates to unestablished facts necessary to substantiate the 
claim (the claimed onset of seizures shortly after separation 
from service, and a current diagnosis of a seizure disorder) 
and raises a reasonable possibility of substantiating the 
claim.  As new and material evidence has been received, the 
Board finds that the criteria for reopening the claim for 
service connection (and, hence, for a de novo review of the 
claim) are met.  

However, a de novo review of the entire evidence of record, 
both old and new, does not support the grant of service 
connection for a seizure disorder on the merits.

A review of the service medical records is completely 
negative for complaints, findings, or diagnoses of any 
seizures.  In August 1960, the veteran was seen with a 
November 1959 history of a head injury and a 2-month history 
of constant headaches.  He again struck his head on the side 
of a tank 2 weeks ago and had constant headaches since that 
time.  There were no other symptoms except decreased 
concentration.  Current skull X-rays were normal, and the 
impression was post-traumatic headaches.  Significantly, the 
veteran denied a history of frequent or severe headaches, 
dizziness or fainting spells, and epilepsy or fits on April 
1961 separation examination, and neurological examination was 
normal.  

On March 1974 examination by J. M., M.D., post service, the 
veteran gave a history of seizures since 1961 when he was 
separating from military service, describing an episode in 
which he was unaware of his surroundings for approximately 3 
hours.  These then reportedly increased in frequency up to 
May 1973, when he retired from work due to the seizures.  A 
current EEG was disrhythmic and compatible with interseizure 
epilepsy.  After examination, the impression was temporal 
lobe seizures of undetermined etiology, but there was no 
medical opinion therein linking any seizure disorder to 
military service or any incident thereof, including head 
injury.  In addition, the appellant's own reported history of 
alleged seizures at a time in close proximity to separation 
from service does not constitute competent evidence of the 
actual onset of any current seizure disorder in service or 
within the applicable post-service presumptive period.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by him, does not 
constitute competent medical evidence, and a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).

On March 1974 examination by K. E., M.D., the veteran gave a 
several-year history of a seizure disorder.  After 
examination, the diagnosis was seizure disorder, but again, 
there was no medical opinion therein linking any seizure 
disorder to military service or any incident thereof, 
including head injury.  In April 1974, Dr. K. E. stated that 
he first treated the veteran for seizures in September 1972, 
which the Board notes was over 11 years following separation 
from service.  

In April 1974, G. M., M.D., stated that he treated the 
veteran for a grand mal seizure in November 1964, which the 
Board notes was over 3 years post service, but there was no 
medical opinion therein linking any seizure disorder to 
military service or any incident thereof, including head 
injury.

On May 1974 VA neurological examination, the veteran gave a 
history of having been told by a service comrade that he had 
had a seizure while sleeping in the barracks in service in 
May 1961, and the veteran recalled that he had bitten his 
tongue.  He gave a history of another seizure 3 weeks later 
with tongue biting.  Since that time, he gave a history of an 
average of 3 seizures per week that always occurred during 
sleep.  After current examination, the diagnosis was no 
neuropathology found; history of convulsive disorder, 
probably grand mal type.  As noted above, the appellant's own 
reported history of alleged seizures in service and 
thereafter does not constitute competent evidence of the 
actual onset of any current seizure disorder in service or 
within the applicable post-service presumptive period.  See 
LeShore, 8 Vet. App. at 409.

December 1994 outpatient records of H. F., M.D., noted a 30-
year history of seizures, which the Board notes places the 
onset of seizures in 1964, some 3 years following separation 
from service.  In July 1995, Dr. H. F. noted that the veteran 
had been taking Dilantin since 1961, but there was no medical 
opinion linking any seizure disorder to military service or 
any incident thereof.

In December 2005 and April 2007, statements were received 
from the veteran's daughter, to the effect that the veteran's 
family became concerned with his seizures shortly after his 
return from military service; that his family had not 
observed him to have had seizures prior to that time; and 
that she recalled her father experiencing seizures when she 
was a young child.

On February 2006 VA outpatient neurological examination, the 
veteran gave a history of the onset of blackout spells in 
1961.  After examination, the impression was history 
consistent with a seizure disorder, but there was no medical 
opinion therein linking any seizure disorder to military 
service or any incident thereof, including head injury.  As 
noted above, the appellant's own reported history of alleged 
seizures at a time in close proximity to service does not 
constitute competent evidence of the actual onset of any 
current seizure disorder in service or within the applicable 
post-service presumptive period.  See LeShore, 8 Vet. App. at 
409.

A March 2006 VA EEG was normal, and the assessment following 
June 2006 follow-up VA neurological evaluation was blackout 
spells, syncope versus seizure disorder suspected, with 
normal neurological examination.

In November 2006, a VA neurological examination was conducted 
for the purpose of determining the nature and etiology of any 
seizure disorder.  The certified PA reviewed the veteran's 
claims folder, including the veteran's history of the onset 
of seizures in service in April 1961 and that he did not seek 
medical attention for seizures in service; service medical 
records showing complaints of a head injuries in November 
1959, headaches, and decreased concentration, with no other 
neurological complaints; and post-service private medical 
records indicating the earliest treatment for a seizure in 
1964.  After current examination and a review of the normal 
March 2006 EEG, the diagnosis was seizure disorder that is 
less than likely related to head injuries which occurred in 
military service, inasmuch as there was no evidence of a 
seizure disorder during service, and the first noted medical 
evidence of seizure activity was in 1964, 3 years post 
service.  The examiner further concluded that the veteran's 
seizure activity would have started earlier than 1964 if the 
condition had been caused by the noted head injuries.  The 
examination report indicates that it was co-signed by a VA 
medical specialty care line director. 

In the absence of competent and persuasive (medical) evidence 
establishing a nexus between any current seizure disorder 
first manifested several years post service and the veteran's 
military service or any incident thereof, the Board finds no 
basis upon which to grant service connection therefor.  The 
Board notes that the November 2006 VA medical nexus opinion 
is the only competent medical opinion in the record to 
address the matter of the relationship between the veteran's 
military service and his current seizure disorder, and that 
the record contains no competent medical evidence to the 
contrary.

In addition to the medical evidence, the Board has considered 
the veteran's assertions and his daughter's statements.  
However, such do not provide any basis for allowance of the 
claim.  While the veteran may believe that his current 
seizure disorder is related to his military service, there is 
no persuasive medical support for such contention.  The Board 
emphasizes that the appellant and his daughter, as laymen, 
are competent to offer evidence as to facts within their 
personal knowledge, such as the veteran's reports of his own 
symptoms and his daughter's observations of his symptoms.  
However, medical questions of diagnosis and etiology are 
within the province of trained medical professionals.  Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laymen without 
the appropriate medical training or expertise, the appellant 
and his daughter are not competent to render an opinion on 
medical matters such as the relationship, if any, between 
reported blackout spells or seizures in service or shortly 
after separation therefrom and the seizure disorder first 
diagnosed over 3 years post service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)  (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Hence, the 
assertions in this regard have no probative value.

Under these circumstances, the Board concludes that service 
connection for a seizure disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a seizure 
disorder has been received, the appeal is granted to this 
extent.

Service connection for a seizure disorder is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


